Citation Nr: 0419625	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1999 to 
February 2001.  He was honorably discharged from the Navy due 
to a disability that was held to have preexisted service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for schizophrenia.  

Appellant requested a hearing before the Travel Board, and a 
hearing was duly scheduled for May 2004.  Appellant did not 
appear for the hearing.


FINDINGS OF FACT

1.  Appellant received treatment for a psychosis, not 
otherwise specified, prior to military service.  This was not 
noted on enlistment examination, but evidence on file 
unequivocally demonstrates that a psychosis existed prior to 
service.

2.  Appellant was discharged from the Navy due to a 
psychiatric condition that preexisted military service.  
Other than the psychosis, no psychiatric disorder related to 
service has been clinically established.

3.  Medical evidence does not show that appellant's 
preexisting psychiatric condition was measurably and 
permanently worsened during or because of his military 
service.


CONCLUSION OF LAW

Appellant's psychosis clearly and unmistakably pre-existed 
service and was not aggravated by military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for schizophrenia was received in February 
2001; the claim was denied by rating decision in June 2002.  
Prior to the denial, the AOJ sent appellant a VCAA duty-to-
assist letter in April 2001.  The duty-to-assist letter did 
not satisfy the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of April 2001 informed appellant that VA was 
attempting to obtain his service medical record, but needed 
appellant to provide a copy of his DD-214 and any service 
medical records in his personal possession.  The original 
rating decision of June 2001, the Statement of the Case (SOC) 
in July 2002, and the Supplemental Statements of the Case 
(SSOC) in November 2002, December 2003, and March 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  

Appellant's service representative contends, in its Informal 
Hearing Presentation dated June 2004, that RO failed to 
provide proper notification under the VCAA because appellant 
was allegedly not informed what specific information was 
still needed to substantiate the claim.  The Board finds, 
however, that RO has adequately informed appellant of the 
type of information needed to substantiate a claim for 
service connection; RO cannot be expected to list specific 
items of evidence of which RO is not aware and that may or 
may not exist.  Further, the Board considers that the duty to 
notify and assist refers to a duty to pursue all relevant 
evidence to fairly adjudicate a claim, not simply evidence to 
substantiate a claim.  Where there is extensive factual 
development of a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
developing the claim, the VCAA does not apply.  Wensch v. 
Principi, 15 Vet. App. 362 (2001).   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from both the VA Medical Center (VAMC) and from the 
only private medical provider identified by appellant.  
Appellant was afforded a VA psychiatric examination to 
determine, if possible, the etiology of his condition.  
Appellant was also scheduled to testify before the Travel 
Board at his request, but appellant failed to appear at the 
scheduled hearing.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).
 
II.  Factual Background

Medical records from Eastern Pennsylvania Psychiatric 
Hospital show appellant received inpatient treatment for 10 
days in May 1997, nearly two years prior to his induction 
into military service.  Appellant had no previous psychiatric 
hospitalizations.  Appellant presented voluntarily with the 
complaint of paranoid delusions.  The diagnosis was 
psychosis, not otherwise specified, rule out schizophrenia.  
Global Assessment of Functioning (GAF) was evaluated as 30.

Appellant's service medical records are on file.  The Report 
of Medical History executed by appellant at the time of his 
entrance into service denies previous treatment for a mental 
condition.  Appellant's mental health history in service 
begins with a note dated February 9, 2000, from the Medical 
Department on appellant's ship noting that appellant was 
being referred for psychiatric evaluation due to abnormal 
thought processes and actions observed aboard ship.  In an 
Initial Psychiatric Evaluation dated February 10, 2000, the 
attending psychiatrist diagnosed psychosis not otherwise 
specified, rule out mood disorder, and rated GAF as 70.  
Follow-up psychiatric evaluation on February 25, 2000 
continued the diagnosis of psychosis not otherwise specified 
and rated GAF as 50.  Appellant was transferred to Bethesda 
Naval Hospital for medical separation processing.  The Report 
of Medical History executed by appellant at the time of his 
separation physical denies previous psychiatric treatment, 
but a physician's note states that appellant was evaluated at 
Walter Reed Army Medical Center (WRAMC); there is no 
supporting documentation from WRAMC in the file.  The 
separation physical examination, dated September 2000, notes 
disorganized thoughts per medical history, but no abnormal 
behavior during the examination (appellant was on medication 
at the time).  A Navy Personnel Command Message dated January 
2001 directed that appellant be involuntarily separated due 
to physical disability.  Appellant was discharged from 
service in February 2001.  

Appellant filed a claim for service connection for 
schizophrenia in February 2001.  The claim asserts that 
schizophrenia was aggravated by military service.

Appellant underwent a VA psychiatric examination in May 2001.  
The examiner was asked to (1) provide a definite diagnosis 
and (2) provide an opinion as to whether a preexisting 
psychiatric disorder was permanently aggravated by military 
service.  The examiner reviewed the C-file and noted 
appellant's history.  Appellant informed the examiner that he 
was hospitalized for one month in service, although this is 
not reflected in appellant's service medical record (the 
Board notes that this was probably the period that appellant 
was assigned to Bethesda Naval Hospital for separation 
processing).  Appellant described his problem as an inability 
to think clearly.  Appellant repeatedly denied having had a 
psychiatric disorder or treatment prior to service.  
Appellant did not complain of current symptoms.  The examiner 
stated that no psychiatric disorder could be diagnosed, and 
there was no evidence of current schizophrenia based upon his 
interview.

RO issued a Rating Decision in July 2001 denying service 
connection for schizophrenia.  The decision asserts that 
there is no medical evidence that the preexisting condition 
was permanently worsened by military service, or that a 
chronic condition was incurred in service, or that appellant 
currently has a chronic disability that is factually related 
to service.

Appellant submitted a Notice of Disagreement (NOD) in March 
2002 in which he asserted that he did not have a nervous 
condition prior to service, but the condition was aggravated 
by service.  RO thereupon issued a Statement of the Case 
(SOC) that broadened the issue from "service connection for 
schizophrenia" to "service connection for a nervous 
condition."

Treatment notes from the VA Medical Center (VAMC) show that 
appellant began treatment at the Mental Health Clinic in 
February 2002.  At the time of the initial intake assessment, 
appellant's mother informed the VAMC staff that appellant had 
been diagnosed with schizophrenia in the Navy, and that 
appellant refused to take medication after his discharge.  A 
treatment note from March 2002 diagnosed schizoaffective 
disorder and assessed a GAF of 46.  Subsequent regular Mental 
Health Clinic counseling notes indicated that appellant was 
unwilling or unable to interact effectively with others.  In 
August 2002, appellant expressed an ambition to rejoin the 
Navy.  A VAMC note from September 2002 showed that 
appellant's GAF remained 46.  Another VAMC note from 
September 2002 showed that appellant claimed to be a Desert 
Storm veteran, although appellant in fact did not enter 
service until 1999.  As of October 2002, the most recent 
clinical note, appellant demonstrated the following 
functional characteristics: ambulatory; oriented as to time, 
place, and person; able to follow commands; memory, problem 
solving, leisure skills, and life activities all subject to 
improvement through therapy; cannot or will not interact with 
others; communicates "yes" or "no" concepts only; denies 
disability or has unrealistic goals; needs encouragement for 
motivation up to 50 percent of the time; has physical 
endurance of less than 10 minutes; needs cueing or coaxing up 
to 50 percent of the time for attention span to task; needs 
guidance to make appropriate choices less than 10 percent of 
the time.  Overall assessment: appellant needs moderate 
assistance for functioning.

The file contains a lay statement from B.D.D., an 
acquaintance of appellant.  B.D.D. stated that he had known 
appellant since appellant was a young child, and that 
appellant's behavior became withdrawn and introverted in 
approximately 1997.  Appellant's parents took appellant to 
Eastern Pennsylvania Psychiatric Institute for treatment, but 
B.D.D. believes that appellant was not subsequently compliant 
with his medications.  B.D.D. was surprised to learn that 
appellant had been accepted for service in the Navy.  B.D.D. 
reported that appellant appeared to be his old self when he 
returned home from the Navy, but it is easy to see the 
difference in his personality when he becomes noncompliant 
with his medications.

The file contains a statement from appellant's mother.  
Appellant's mother stated that appellant had a nervous 
breakdown in 1997, for which he was hospitalized for one week 
at Eastern Pennsylvania Psychiatric Institute.  Appellant 
refused to take his medications after discharge from the 
hospital.  Appellant moved in with his mother, who noticed 
that a drastic change had occurred in appellant's 
personality: appellant was angry with his parents and 
neglected his hygiene, and he dropped out of classes at 
community college.  Appellant's behavior ultimately caused 
his mother to put appellant out of her house.  When appellant 
called his mother to tell her that he had joined the Navy, 
she was surprised that appellant had been accepted.  After 
approximately one year, a Navy psychiatrist called 
appellant's mother to express concern about appellant's 
abnormal behavior; she informed the psychiatrist that 
appellant had a mental problem that preexisted service which 
had been aggravated by events in service, particularly the 
gas chamber during basic training. 

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran is presumed to be sound upon entry into the 
military.  38 C.F.R. § 3.304(b) (2003); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  A veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in the induction physical examination or 
unless clear and unmistakable evidence shows that the 
condition preexisted service.  Junestrom v. Brown, 6 Vet. 
App. 264, 266 (1994); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  By "clear and unmistakable evidence" is meant 
that which cannot be misunderstood or misinterpreted; it is 
that which is undebatable.  Vanerson v. West, 12 Vet. App. 
254 (1999).

In this case, appellant's enlistment physical does not show 
that a mental condition preexisted service.  However, medical 
records from Eastern Pennsylvania Psychiatric Hospital 
clearly show that appellant received psychiatric treatment 
prior to service, and the Medical History Report executed by 
appellant at the time of his induction fails to disclose that 
treatment to the examiner.  The Board accordingly finds that 
appellant had a psychosis that clearly and unmistakably 
preexisted service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, of the 
disability.  Browder v. Brown, 5 Vet. App. 267, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this case, 
Eastern Pennsylvania Psychiatric Hospital assigned appellant 
a GAF score of 30 in May 1997, prior to service.  Appellant's 
GAF score in February 2000 was 50.  The VA psychiatric 
examiner in May 2001, immediately after appellant's discharge 
from service, could not diagnose any mental condition at all, 
and appellant's most recent GAF was 46, which is 
substantially higher than the GAF score of 30 prior to 
service.  The Board accordingly finds that appellant's 
current mental condition is not measurably more severe now 
than prior to service, and in fact is measurably less severe 
now than prior to service. 

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  As seen above, the 
evidence does not show that the preexisting disability 
underwent a permanent increase in severity in service, so the 
presumption of aggravation does not apply.  However, despite 
the failure of the presumption, service connection due to 
aggravation may still be shown on the merits.

In order to prevail on the issue of service connection due to 
aggravation there must be: medical evidence of a current 
disability, medical evidence, or in some cases lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, the VA medical examiner in May 
2001 was unable to make a diagnosis or find a disability, but 
subsequent VA Mental Health Clinical notes show that 
appellant's most recent GAF was 46, and that appellant needs 
"moderate assistance" to function.  The Board accordingly 
finds that the first part of the Hickson analysis is 
satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show that appellant was treated for psychosis while 
in service, and appellant received a medical discharge from 
the Navy.  The Board accordingly finds that the second part 
of the Hickson analysis is satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  In this case, there is no such evidence.  
VA Mental Health Clinic notes record appellant's contention 
that his condition was aggravated by service; however, 
medical evaluation that is merely a recitation of a veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5  Vet. App. 229 (1993); Godfrey v. Brown, 8 
Vet. App. 113 (1995).  Lay statements by appellant, 
appellant's mother, and appellant's acquaintance B.D.D. 
variously express the opinion that appellant's mental 
condition was aggravated by service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, 
a layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, a layperson is not considered 
capable of opining, however, sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. 
App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as diagnosis and causation.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  There being no medical opinion 
stating that appellant's condition was aggravated by military 
service, the Board finds that the third part of the Hickson 
analysis has not been satisfied. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence shows that appellant had a preexisting condition and 
does not show that the preexisting condition was measurably 
and permanently worsened during military service.  The 
evidence thus preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Other than the 
psychosis at issue, other psychiatric disorder related to 
service has not been clinically established.


ORDER

Service connection for a psychiatric condition, including 
schizophrenia, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



